DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or reasonably suggest an optical activation circuit, wherein the circuit comprises: a directional coupler; an optical-to-electrical conversion circuit; a time delay element; a nonlinear signal conditioner; and a phase shifter, wherein: the directional coupler receives an optical input and provides a first portion to the optical-to-electrical conversion circuit and a second portion to the time delay element; the time delay element provides a delayed signal to the phase shifter; and the optical-to-electrical conversion circuit converts an optical signal from the directional coupler to an electrical signal used to activate the phase shifter to shift the phase of the delayed signal.
The most applicable prior art, see the attached PTO-892, fails to disclose or reasonably suggest the claimed invention, specifically those portions highlighted above in combination with the remaining limitations of the claims. 
Tsuchida et al. (US 2008/0050124 A1) discloses an optical circuit ([0013]), wherein the circuit comprises a directional coupler ([0016]), a time delay element ([0018]), and a phase shifter ([0044]).  However, Tsuchida et al does not disclose or reasonably suggest the claimed portion highlighted above in combination with the remaining limitations of the claims.
highlighted portion of the claimed invention in combination with the remaining limitations of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R. PEACE whose telephone number is (571)272-8580. The examiner can normally be reached 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RHONDA S PEACE/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        2/25/22